Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 03/15/2021:
Claims 1-8, 10, 12-17 and 19-23 have been examined. 
Claims 9, 11 and 18 have been canceled by Applicant. 
Claims 1-3, 5-8, 10, 12 and 16 have been amended by Applicant. 
Claims 21-23 newly added.
Claims 1-8, 10, 12-17 and 19-23 have been allowed.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.

Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 03/15/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations, in regards to the “device” in claim 1) from the previous office action.
2.	Applicant’s amendments in regards to the “first control loop,” “second control loop,” “closed loop controls,” in claims 1-3, 5-9, 11-12, 18, have overcome the 112(f) or 112 6th paragraph presumptions from the previous Office Action.
	
	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-9, 11-12 and 16-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
1.	The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional updated search, in response to amended and newly added claims, the examiner was able to find the closest prior art of record, which is France (Pub. No.: US 2014/0119869A1) taken either individually or in combination with other prior art of SUGIOKA (Pub. No.: EP 2924178A2), Myers (Pub. No.: US 2018/0346301A1), Izumi (Pub. No.: US 2019/0119886A1), Plouzek (Pub. No.: US 2019/0317052A1), BEYERSTEDT (US Pat. No.: 2790256), PILCH (US Pat. No.: 2817448), LORENZEN (US Pat. No.: 3199604), Holopainen (US Pat. No.: 4682659), Hoechst (US Pat. No.: 5169278), Mozingo (US Pat. No.: 5501570), Gerres (US Pat. No.: 6604752B1), Magee (US Pat. No.: 2290477), POULTER (US Pat. No.: 2965253), Jorgensen (US Pat. No.: 4616712), Corkum (Pub. No.: US 2018/0126553A1), SHENOI (Pub. No.: US 2014/0119955A1) and Barker (Pub. No.: US 2020/0068779A1), who describe a bucket for a machine, such as a wheel loader or track loader; the bucket that includes a bottom section connected to a top section by a middle section; the top, bottom and middle sections connected to a pair of side walls; the bottom section that includes a bottom distal edge and the top section includes a top distal edge; a rear side of the bucket that includes a lower ear for receiving a lower pin; the lower pin that connects the lower ear and the bucket to a lower linkage; a first distance between the lower pin and the bottom distal edge that has a first length and a second distance between the lower pin and the top distal edge has a second length; a ratio of the first and second length, referred to as a loading index (LI) that ranges from greater than 0.83 to less than 0.95.

In regards to claims 1-8, 10, 12-17 and 19-23, France (Pub. No.: US 2014/0119869A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
controlling a leading edge of an implement of a machine and controlling a trailing edge of the implement to cause the implement to align to a defined design plan; 
selectively altering a gain based on a detected deviation of the implement from the defined design plan to increase an angle of approach when the implement is positioned above the defined design plan and decrease the angle of approach when the implement is aligned to the defined design plan; 

determining, after controlling the leading edge of the implement and suppressing control of the trailing edge of the implement to increase the first angle of approach of the implement, that the position of the leading edge is aligned to the design plan; 
controlling the leading edge of the implement and control the trailing edge of the implement to decrease a second angle of approach of the implement based on determining that the position of the leading edge is aligned to the design plan; 
determining, after controlling the leading edge of the implement and controlling the trailing edge of the implement to decrease the second angle of approach of the implement, that the position of the leading edge and the position of the trailing edge are aligned to the design plan;  
controlling the leading edge of the implement and control the trailing edge of the implement to maintain alignment of the position of the leading edge and the position of the trailing edge to the design plan; 
controlling the first articulation joint and the second articulation joint to maintain alignment of an angle of approach of the articulated implement with a design plan associated with a configured grade of the machine; 
determining, when controlling the first articulation joint and the second articulation joint, a deviation of the articulated implement from the design plan associated with the configured grade of the machine; 
suppressing control of the second articulation joint; 
controlling, concurrent with suppressing control of the second articulation joint, the first articulation joint to realign the articulated implement with the design plan; and 
ending, after controlling the first articulation joint to realign the articulated implement with the design plan, suppression of control of the second articulation joint.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662